Citation Nr: 1723325	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to April 30, 2015, and in excess of 20 percent thereafter for degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1995 to March 1996.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded in June 2015 and October 2016.


FINDINGS OF FACT

1.  Prior to April 30, 2015, the Veteran's degenerative joint disease of the lumbar spine was manifested by pain and limited motion with flexion greater than 60 degrees.

2.  From April 30, 2015, to November 12, 2016, the Veteran's degenerative joint disease of the lumbar spine was manifested by pain and limited motion with flexion greater than 30 degrees. 

3.  Since November 12, 2016, the Veteran's back disability has been manifested by pain and limited motion with flexion of 30 degrees.


CONCLUSIONS OF LAW

1.  Prior to April 30, 2015, the criteria for an evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  From April 30, 2015, to November 12, 2016, the criteria for an evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

3.  Since November 12, 2016, the criteria for 40 percent rating, but not higher, for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's degenerative joint disease of the lumbar spine is evaluated under Diagnostic Code 5242, which assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  

Disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: 

For unfavorable ankylosis of the entire spine (100 percent); 

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and 

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016). 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5). Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016). 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).

The Veteran was granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent rating in a September 2005 rating decision.  In May 2009, the Veteran's reports of treatment for back pain following an active duty training injury was treated as a claim for an increased rating and was denied in the August 2010 rating decision on appeal.  While the appeal was pending, a June 2015 rating decision increased the evaluation to 20 percent disabling, effective April 30, 2015.  As discussed below, the Board concludes that a 40 percent rating, but not higher, is warranted since November 12, 2016, the date of the most recent VA examination; the preponderance of the evidence is against a finding that the Veteran's back disability warrants ratings in excess of 10 percent prior to April 30, 2015, and in excess of 20 percent from April 30, 2015, to November 12, 2016.

Prior to April 30, 2015, the Veteran's degenerative joint disease of the lumbar spine did not warrant an evaluation in excess of 10 percent as the preponderance of the evidence is against a finding that flexion was limited to 60 degrees or less, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees,  or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).  A March 2010 VA examination noted no ankylosis of the spine and that flexion was limited to 76 degrees, with pain at end of range of motion and no additional limitations upon repetition.  The Veteran did report constant low back pain and stiffness that affected her ability to walk.  However, the March 2010 examiner noted the Veteran did not report flare-ups and found no additional limitation of motion after repetitive use.  Moreover, the examiner found no muscle spasm and that the Veteran had normal gait.  The Board notes that a February 2009 chiropractor treatment record indicated flexion was limited to 50 degrees, but finds the record of limited probative value as it indicated normal range of motion in flexion was to 60 degrees.  See id., Note (2) (normal forward flexion of the thoracolumbar spine is zero to 90 degrees).

For the period from April 30, 2015, to November 12, 2016, the Veteran's back disability would need to show ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less to warrant a higher rating.  Id.  During an April 2015 VA examination it was noted that there was no ankylosis of the spine and flexion was limited to 60 degrees.  Of note, the Veteran did report pain and flare-ups of sharp pain that inhibited movement associated with the disability.  However, the April 2015 examiner found no additional limitation of motion after repetitive use, explained that any additional range of motion loss during flare-ups could not be assessed because the Veteran was unable to replicate the estimated limitation at the examination, and noted pain on flexion limited range of motion to 50 degrees.  There is no medical evidence dating from April 30, 2015, to November 12, 2016, reflecting that the Veteran's spine was ankylosed or that she had flexion limited to 30 degrees or less.  

Since November 12, 2016, the Board finds the evidence supports a distinct increase in the Veteran's limitation of flexion with functional loss due to pain beginning at 30 degrees such that a 40 percent rating is warranted from the date of the VA examination.  The November 12, 2016, examination notes that the Veteran's range of motion worsened since the previous examination.  The Veteran exhibited forward flexion to 60 degrees with pain starting at 30 degrees.  Although the examiner noted that there was less movement due to ankylosis and adhesions, there is no medical evidence finding the entire thoracolumbar spine fixed in unfavorable ankylosis to warrant a rating in excess of 40 percent. 

As noted above, the Veteran is competent to attest to things she experiences through her senses, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case the Veteran has stated her lumbar spine disability results in pain, muscle spasm, and tenderness that caused some limitations on walking, lifting, and exercise.  Prior to April 30, 2015, the Veteran's lay statements that her back disability caused stiffness and pain that sometimes affected her ability to walk did not indicate that she had guarding or muscle spasm severe enough to cause abnormal gait or spinal contour or that flexion was limited to 60 degrees or less.  From April 30, 2015, to November 12, 2016, her lay statements regarding pain with prolonged sitting and difficulty lifting do not suggest flexion limited to 30 degrees or less, and since November 12, 2016, there is no indication from her statements that the entire thoracolumbar spine was fixed in unfavorable ankylosis.  As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for higher ratings than discussed above; a rating in excess of 10 percent prior to April 30, 2015, in excess of 20 percent from April 30, 2015, to November 2016, and in excess of 40 percent thereafter is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016).  

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, increased evaluations for the Veteran's spine disability are not warranted on the basis of functional loss due to pain or weakness as the Veteran's symptoms are supported by pathology consistent with the respectively assigned disability ratings.  In March 2010, she had no additional limitation of motion following repetitive use.  In April 2015, the Veteran did not have additional limitation in range of motion upon repetitive use but had functional loss in the form of less movement than normal and pain on movement.  In November 2016, while the Veteran was able to perform repetitive use testing without additional loss of function or range of motion, she had pain with repetitive use.  Her limitations on repetitive use are contemplated in each of her current evaluations, and higher evaluations are not warranted as her disability picture does not more nearly approximate the evaluations of the next higher criteria.

The Board notes that service connection for right and left lower extremity radiculopathy was granted effective November 12, 2016, based on findings of mild radiculopathy at the most recent VA examination.  The Board notes that the Veteran reported occasional radiating pain to the bilateral legs at the March 2010 VA examination, but concludes that there is no objective evidence of radiculopathy to warrant separate ratings prior to November 12, 2016.  Straight leg raise testing was negative at the March 2010 and April 2015 examinations and the April 2015 examiner did not note symptoms or findings of radiculopathy.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).













	(CONTINUED ON NEXT PAGE)


ORDER

Prior to April 30, 2015, a rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

From April 30, 2015, to November 12, 2016, a rating in excess of 20 percent for degenerative joint disease of the lumbar spine is denied. 

Effective November 12, 2016, a 40 percent rating, but not higher, for degenerative joint disease of the lumbar spine is allowed, subject to the regulations governing the award of monetary benefits.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


